Citation Nr: 9929462	
Decision Date: 10/14/99    Archive Date: 10/21/99

DOCKET NO.  97-33 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 (West 
1991 & Supp. 1999) for the VA's alleged failure to diagnose 
and treat the veteran's cancer of the left kidney.


WITNESSES AT HEARING ON APPEAL

The appellant and his spouse


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1954 to May 
1958.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1996 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Columbia, South Carolina.

In this case, the Board observes that the veteran was 
accompanied by a representative of the American Legion at his 
May 1998 VA hearing.  In correspondence dated in August 1998, 
the veteran indicated that he was using the services of a 
private attorney.  However, in an October 1998 letter, the 
private attorney cited by the veteran noted that he had not 
accepted the veteran's case and that the veteran "will 
proceed with the 1151 claim on his own."  The RO also 
contacted the American Legion in October 1998 and sent that 
organization a VA Form 646 (Statement of Accredited 
Representative in Appealed Case), but the American Legion 
responded to this form by noting that it did not have power 
of attorney over in the present case.  In view of the 
foregoing, the Board has determined that the veteran is 
proceeding with the current matter without representation.


FINDING OF FACT

There is no competent medical evidence of a nexus between any 
disability of the left kidney, including cancer, and 
treatment at a VA facility.


CONCLUSION OF LAW

The claim of entitlement to compensation under 38 U.S.C.A. 
§ 1151 (West 1991 & Supp. 1999) for the VA's alleged failure 
to diagnose and treat the veteran's cancer of the left kidney 
is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).



REASONS AND BASES FOR FINDING AND CONCLUSION

When a veteran suffers additional disability or death as the 
result of training, hospital care, medical or surgical 
treatment, or an examination furnished by the VA, disability 
compensation shall be awarded in the same manner as if such 
additional disability or death were service-connected.  
38 U.S.C.A. § 1151 (West 1991 & Supp. 1999); 38 C.F.R. 
§ 3.358 (1999).  For claims filed prior to October 1, 1997, a 
claimant is not required to show fault or negligence in 
medical treatment.  See generally Brown v. Gardner, 115 S.Ct. 
552 (1994).  But see 38 U.S.C.A. § 1151 (West 1991 & Supp. 
1999) (indicating that a showing of negligence or fault is 
necessary for recovery for claims filed on or after October 
1, 1997).

In determining that additional disability exists, the 
veteran's physical condition immediately prior to the disease 
or injury upon which the claim for compensation is based will 
be compared with the subsequent physical condition resulting 
from the disease or injury.  38 C.F.R. § 3.358(b)(1) (1999).  
Compensation will not be payable for the continuance or 
natural progress of diseases or injuries for which the 
hospitalization or treatment was authorized.  38 C.F.R. 
§ 3.358(b)(2) (1999).

Several conditions govern the determination of whether any 
additional disability resulted from VA hospitalization or 
treatment.  First, it is necessary for the veteran to show 
that additional disability is actually the result of such 
disease or injury or an aggravation of an existing disease or 
injury suffered as the result of hospitalization or medical 
treatment and not merely coincidental therewith.  The mere 
fact of aggravation alone will not suffice to make the 
disability compensable in the absence of proof that it 
resulted from disease or injury or an aggravation of an 
existing disease or injury suffered as the result of 
training, hospitalization, an examination, or medical or 
surgical treatment.  38 C.F.R. § 3.358(c)(1) and (2) (1999).  
Second, compensation is not payable for the necessary 
consequences of medical or surgical treatment properly 
administered with the express or implied consent of the 
veteran.  "Necessary consequences" are those which are 
certain to result from, or were intended to result from, the 
examination or treatment administered.  38 C.F.R. 
§ 3.358(c)(3) (1999).

However, the initial question which must be answered in this 
case is whether the veteran has presented a well-grounded 
claim for compensation under the provisions of 38 U.S.C.A. 
§ 1151 (West 1991 & Supp. 1999).  In this regard, the veteran 
has the burden of submitting evidence "sufficient to justify 
a belief by a fair and impartial individual" that the claim 
is well grounded; that is, the claim must be plausible and 
capable of substantiation.  See 38 U.S.C.A. § 5107(a) (West 
1991); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990). 

For a claim of entitlement to compensation under 38 U.S.C.A. 
§ 1151 (West 1991 & Supp. 1999) to be well grounded, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of incurrence or 
aggravation of an injury or disability as a result of 
hospitalization, medical or surgical treatment, or the 
pursuit of a course of vocational rehabilitation; and medical 
evidence of a nexus between the asserted injury or disease 
and the current disability.  See generally Jones v. West, 12 
Vet. App. 460 (1999); see also Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).

In this case, the veteran has contended that he suffers from 
cancer of the left kidney and that this disability has 
increased in severity because of the failure of VA treatment 
providers to diagnose and treat this disability in a timely 
manner.  During his May 1998 VA hearing, he indicted that 
several of his doctors had told him that he suffered from a 
"slow-eating cancer" of the left kidney.

The Board has reviewed the claims file and observes that the 
veteran has received VA treatment since 1992 for urinary 
incontinence.  An October 1994 VA treatment record contains 
an assessment of a left adrenal mass, and a computerized 
tomography (CT) scan of the abdomen, dated in April 1996, 
revealed a left adrenal mass that was noted to possibly 
represent "a benign or malignant process."  
However, even assuming that the veteran's left adrenal mass 
is, in fact, a malignant tumor, there is no competent medical 
evidence of record suggesting a nexus between such a 
disability and any aspect of VA treatment, including an 
alleged failure to diagnose and treat the veteran's claimed 
disability in a timely manner.  

Indeed, the only evidence of record supporting a nexus 
between the veteran's claimed disability and VA treatment is 
his lay opinion, as indicated in the testimony from his May 
1998 VA hearing.  However, the Board would point out that the 
veteran has not been shown to possess the requisite medical 
expertise needed to render either a diagnosis or a competent 
opinion regarding medical causation.  See Grottveit v. Brown, 
5 Vet. App. at 93; Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  See also Robinette v. Brown, 8 Vet. App. 69, 
77 (1995) (a lay account of a physician's statement, 
"filtered as it [is] through a layman's sensibilities, is 
simply too attenuated and inherently unreliable to constitute 
'medical' evidence").

A well-grounded claim must be supported by evidence, not 
merely allegations.  In the present case, the veteran has not 
met his burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that his claim of 
entitlement to compensation under 38 U.S.C.A. § 1151 (West 
1991 & Supp. 1999) for the VA's alleged failure to diagnose 
and treat his cancer of the left kidney is well grounded.  
Given the absence of competent medical evidence to support 
the veteran's claim, this claim must be denied as not well 
grounded.  Since this claim is not well grounded, the VA has 
no further duty to assist the veteran in developing the 
record to support his claim.  See Epps v. Gober, 126 F.3d 
1464, 1467-68 (1997). 

In the appealed rating decision, the RO denied the veteran's 
claim on its merits, while the Board has denied this claim as 
not well grounded.  Nevertheless, regardless of the 
disposition of the RO, the Board observes that the United 
States Court of Appeals for Veterans Claims has held that no 
prejudice to the veteran results in cases where the RO denies 
a claim for service connection on the merits and does not 
include an analysis of whether the veteran's claim is well 
grounded, and the Board denies the same claim as not well 
grounded.  See Meyer v. Brown, 9 Vet. App. 425, 432 (1996).

The Board observes that, in his November 1997 Substantive 
Appeal, the veteran made a reference to a May 1997 medical 
report containing evidence of a slowly enlarging left adrenal 
mass.  Although the veteran referred to earlier VA medical 
treatment in another paragraph of his Substantive Appeal, it 
is not clear from this submission who his treatment provider 
was in 1997.  Also, the veteran did not clarify this matter 
during his May 1998 hearing; rather, he noted that, while he 
was receiving continuing VA treatment for heart and seizure 
disorders, he indicated that he was receiving no further 
treatment for his claimed cancer of the left kidney.  In this 
regard, the Board would point out that the VA has a duty 
under 38 U.S.C.A. § 5103(a) (West 1991) to notify the veteran 
of the evidence needed to complete his application in 
instances when it is aware of the existence of potentially 
relevant evidence that is not included in the claims file.  
See McKnight v. Gober, 131 F.3d 1483, 1484-85 (Fed. Cir. 
1997); see also Robinette v. Brown, 8 Vet. App. at 77-78.  
Essentially, the veteran needs competent medical evidence 
showing a diagnosis of cancer of the left kidney and a nexus 
between such a disability and VA treatment.


ORDER

A well-grounded claim not having been submitted, entitlement 
to compensation under 38 U.S.C.A. § 1151 (West 1991 & Supp. 
1999) for the VA's alleged failure to diagnose and treat the 
veteran's cancer of the left kidney is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

